94 N.Y.2d 789 (1999)
PATRICIA GAUDETTE, Respondent,
v.
DONALD GAUDETTE, Appellant.
Court of Appeals of the State of New York.
Submitted August 16, 1999.
Decided October 21, 1999.
On the Court's own motion, appeal, insofar as taken from that portion of the Appellate Division order that affirmed the *790 order denying appellant's motion for reconsideration, dismissed, without costs, upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no appeal lies from a unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (see, CPLR 5601). Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the order denying appellant's motion for reconsideration, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.